DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “interposer integrated with a first die … wherein the interposer comprises a semiconductor substrate and a plurality of through vias extending through the semiconductor substrate” (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
For example, in FIG. 3, the applicant shows a first die 100 but does not show an interposer.  Further, the claim states the interposer being a semiconductor substrate with vias but the drawing does not clearly show a first die wherein an interposer is integrated with a first die.  Also see the 112 rejection below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 thru 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 3-5 of claim 10, the applicant states “the interposer integrated with a first die … wherein the interposer comprises a semiconductor substrate and a plurality of through vias extending through the semiconductor substrate”; however, it is unclear how a semiconductor substrate with a plurality of vias can still be defined as a “die” especially since in claim 14, the applicant further states the first die being a photonic integrated circuit die.  Also, it is unclear whether the interposer and first die are actually the same structure or completely separate structures.  It is unclear what the structural distinction is between a die, semiconductor substrate with vias, and an interposer and whether these structures can be defined interchangeably.  Appropriate clarification and/or correction are required.
Claim 10 recites the limitation "workpiece" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 5 thru 9, and 15 thru 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. US 2021/0225824 A1 in view of Lin et al. US 2019/0067157 A1.  Islam discloses (see, for example, FIG. 4) a semiconductor package PK3 comprising a substrate 300A, stacked structure 108SD/106, first die 108SD, and a second die 106, lid structure 306, and a coupler 303/304.  Islam does not disclose an encapsulation material laterally encapsulating the second die of the stacked structure.  However, Lin discloses (see, for example, FIG. 20) a semiconductor package 300 comprising an encapsulation material 108 laterally encapsulating a die 70B.  It would have been obvious to one of ordinary skill in the art to have an encapsulation material laterally encapsulating the second die of the stacked structure in order to protect the sidewall of the second die.
	Regarding claim 3, see, for example, paragraph [0020] wherein Islam discloses the first die may be photonics die, and in paragraph [0021] disclose the second die may be an electronic die.  In FIG. 4, Islam discloses the coupler comprising an optical coupler 303 and an optical fiber 304 extending out of the lid structure 306.
	Regarding claim 5, see, for example, FIG. 4 wherein Islam discloses a lid structure 306 wherein an opening 306X extends through the lid structure 306, and the portion of the coupler 304 extends out of the lid structure through the opening 306X.
	Regarding claims 6-7, and 17-18, see, for example, FIG. 4 wherein Islam discloses the coupler having a fiber shape (i.e. cylinder shape) that extends outside the lid structure; such a fiber shape inherently forms side portions that are contiguous with a cover portion that still covers the stacked structure.  In FIG. 4, Islam discloses the opening 306X is on a cover portion of the lid structure 306 and extends toward a side portion the lid structure.
	Regarding claim 8, see, for example, FIG. 4 wherein Islam discloses a semiconductor package PK3 comprising a substrate 300A, stacked structure 108SD/114/300B, encapsulation material 110’, lid structure 306, coupler 303/304, and thermal interface material 106C/108C. 
	Regarding claim 9, see, for example, FIG. 4 wherein Islam discloses an electronic chip (i.e. system on chip) 106, and in paragraph [0019] discloses it having active components like transistors and then optionally also including passive components like resistors, capacitors, etc.  Also, in paragraph [0021], Islam discloses the electronic chip may be a central processing unit which includes controlling circuits for controlling the operation of other devices and/or drivers and amplifiers.
Regarding claim 15, for example, FIG. 4 wherein Islam discloses an integrated optical communication system PK3 comprising a substrate 300A, photonics die 108SD, electronic integrated circuit die 108, encapsulation material 110’, lid structure 306, and coupler 303/304.  A photonic integrated circuit die is a type of electronic integrated circuit die.
Regarding claim 16, see, for example, FIG. 4 wherein Islam discloses a lid structure 306 wherein an opening 306X extends though the lid structure 306, and the portion of the coupler 304 extends out of the lid structure through the opening 306X.
Regarding claims 17-18, see, for example, FIG. 4 wherein Islam discloses a lid structure 306 wherein an opening 306X extends though the lid structure 306 wherein side portions from the opening extends around the edges (i.e. sides) of the lid structure.  The cover portion is near the center of the lid structure and is inherently connected to the side portions of the lid structure by virtue of the coupler 303/304 being cylindrical.
Regarding claim 19, see, for example, FIG. 4 wherein Islam discloses a thermal interface material 108C/106C.
Regarding claim 20, see, for example, FIG. 4 wherein Islam discloses an electronic chip (i.e. system on chip) 106, and in paragraph [0019] discloses it having active components like transistors and then optionally also including passive components like resistors, capacitors, etc.  Also, in paragraph [0021], Islam discloses the electronic chip may be a central processing unit which includes controlling circuits for controlling the operation of other devices and/or drivers and amplifiers.

In view of the 112 rejection above, claim(s) 10 thru 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mekis et al US 2017/0115458 A1 in view of Islam et al. US 2021/02225824 A1.  Mekis discloses (see, for example, FIG. 2A) a semiconductor package 200 comprising a substrate 201, interposer/first die 203, plurality of through vias 206, second die 205, and coupler 217.  Mekis does not discloses a lid structure disposed on the substrate, wherein the lid structure surrounds the workpiece with the first die and the second die, and covers a top surface of the second die.  However, Islam discloses (see, for example, FIG. 4) a semiconductor package PK3 comprising a substrate 300A, stacked structure 108SD/106, first die 108SD, and a second die 106, lid structure 306, and a coupler 303/304.  It would have been obvious to one of ordinary skill in the art to include a lid structure in order to protect the top of the semiconductor package and spread and dissipate heat.

Regarding claim 11, see, for example, FIG. 4 wherein Islam discloses a lid structure 306 wherein an opening 306X extends through the lid structure 306, and the portion of the coupler 304 extends out of the lid structure through the opening 306X.
	Regarding claims 12-13, see, for example, FIG. 4 wherein Islam discloses the coupler having a fiber shape (i.e. cylinder shape) that extends outside the lid structure; such a fiber shape inherently forms side portions that are contiguous with a cover portion that still covers the stacked structure.  In FIG. 4, Islam discloses the opening 306X is on a cover portion of the lid structure 306 and extends toward a side portion the lid structure.
Regarding claim 14, see, for example, FIG. 2A wherein Mekis discloses the first die 203 being a photonic integrated circuit die, and the second die 205 being an electronic integrated circuit die.  In FIG. 4, Islam discloses the coupler comprising an optical coupler 303 and an optical fiber 304 extending out of the lid structure 306.

Allowable Subject Matter
8.	Claims 4, and 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
9.	Applicant’s arguments with respect to claim(s) 1, and 3-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Eugene Lee
June 15, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815